Weinstein, J.,
dissents and votes to affirm the judgment, with the following memorandum: I disagree with my learned colleagues’ assessment of the severity of the enumerated errors and vote to affirm the judgment under review. It is my conclusion that the concededly improper comments of the prosecutor did not so substantially prejudice this defendant as to deny him a fair trial (People v Galloway, 54 NY2d 396, 401; People v Ashwal, 39 NY2d 105, 111). Reversing a judgment on the basis of prosecutorial misconduct is an “ill-suited remedy” inasmuch as it “does not affect the prosecutor directly, but rather imposes upon society the cost of retrying an individual who was fairly *728convicted” (United States v Modica, 663 F2d 1173, 1184, cert den 456 US 989). Defendant complains of the remarks made by the prosecutor during the course of his opening statement regarding the former’s employment status and his alleged intent to burglarize the jewelry store located below the apartment which was in fact burglarized. The prosecutor also claimed, incorrectly, as it turned out, that the stolen keys were the keys to the jewelry store. Notwithstanding the impropriety of such statements, I am of the view that since they were so brief in nature, defendant was not denied his right to a fair trial. Moreover, the jury was repeatedly instructed that the attorneys’ comments did not constitute evidence. Such repeated instructions were sufficient to dissipate any prejudice which might otherwise have ensued on account of the prosecutor’s remarks. Defendant further argues that the prosecutor improperly used Stoll’s preplea silence to impeach his trial testimony. It is charged that the prosecutor attempted to discredit Stoll’s version of the facts as merely a recent fabrication by focusing his questions upon Stoll’s failure to provide, at an earlier date, information exculpating defendant. It bears noting, however, that defendant allowed the substance of this portion of the cross-examination to proceed without any basic complaint. Defendant raised an objection, at the outset of this line of questioning, which was sustained as to the form of the question. A subsequent objection was overruled. The record reveals that the defense did not articulate any specific reasons for excluding the testimony, did not express dissatisfaction with the adequacy of the court’s rule, nor requested curative instructions. In my view, this matter was not preserved for appellate review (see People v West, 56 NY2d 662; People v Dawson, 50 NY2d 311; People v Maschi, 49 NY2d 784). Even though the majority is inclined to reach the issue as a matter of discretion in the interest of justice, I see no reasonable possibility that the verdict would have been different without the challenged testimony. There is no challenge to the legal sufficiency of the evidence. On the contrary, the proof of defendant’s guilt was, in my view, overwhelming, i.e., defendant was found to be in possession of burglar’s tools under circumstances which manifest an intent to use them in the commission of such an offense. Assuming, arguendo, that defendant’s objections to the prosecutor’s attempt to impeach the codefendant have been preserved for review, I would dismiss the error as harmless in view of the overwhelming evidence of defendant’s guilt (see People v Crimmins, 36 NY2d 230). The trial court submitted the following charge to the jury: “Now, here there was testimony of another police officer in the car, and he wasn’t here to testify. No inferences may be drawn against the defendant for failure of the People to call a witness, but an inference may be drawn that if the witness had been called to testify that his testimony would not materially aid or benefit the People’s case.” Defendant now maintains that this instruction was improper inasmuch as it failed to allow a sufficiently adverse inference to be drawn from the People’s failure to have produced the subject witness. I disagree and find the charge to have been adequate in all respects. Since I deem the remainder of defendant’s objections to the charge to be patently devoid of merit, it is my conclusion that the judgment under review should be affirmed.